Citation Nr: 1047578	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  07-25 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for the residuals of 
sunburn.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder, depression, 
and anxiety.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from October 1985 to October 
1989, from January to August 1990, and from January to May 1991.  
This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In November 2005, the Veteran submitted claims of entitlement to 
service connection for posttraumatic stress disorder (PTSD), 
depression, and anxiety.  The Board has re-captioned those claims 
as see on the title page and will evaluate them accordingly 
herein.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  The evidence of record does not include a current diagnosis 
of asthma.

2.  The evidence of record does not include a current diagnosis 
of residuals of sunburn.

3.  The evidence of record does not include a current diagnosis 
of a skin disorder.

4.  The evidence of record does not include a current diagnosis 
of migraine headaches.

5.  The evidence of record does not include a current diagnosis 
of an acquired psychiatric disorder, to include PTSD, depression, 
or anxiety.
CONCLUSIONS OF LAW

1.  Asthma was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107; 38 C.F.R. 
§ 3.303 (2010).

2.  Residuals of sunburn were not incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107; 38 
C.F.R. § 3.303 (2010).

3.  A skin disorder was not incurred in or aggravated by active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107; 38 C.F.R. 
§ 3.303 (2010).

4.  Migraine headaches were not incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107; 38 
C.F.R. § 3.303 (2010).

5.  An acquired psychiatric disorder, to include PTSD, 
depression, and anxiety, was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107; 38 
C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156 (a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform a veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the veteran is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including: (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id. at 486.  

Prior to the initial adjudication of the instant case, the RO's 
November 2005 letter advised the Veteran of the foregoing 
elements of the notice requirements.  38 U.S.C.A. § 5103 (a); 38 
C.F.R. § 3.159 (b)(1); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Prior to the initial adjudication of his 
claims, the Veteran was not provided notice of how VA determines 
disability ratings or effective dates.  In April 2006, pursuant 
to a claim of entitlement to a compensable initial rating for his 
service-connected bilateral hearing loss, the RO sent the Veteran 
a letter wherein he was provided notice of how VA determines 
disability ratings and effective dates.  The Veteran's claims at 
issue herein were then readjudicated in the May 2007 statement of 
the case.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Although the April 2006 letter was sent to the Veteran pursuant 
to a claim not being addressed herein, the Board finds that the 
letter provided the Veteran constructive notice of how VA 
determines disability ratings and effective dates.  Even if the 
April 2006 letter is not curative, the Board finds that the 
notice deficiency did not prejudice the Veteran with respect to 
the above captioned claims.  Specifically, the Veteran's claims 
are being denied herein and, thus, disability ratings and 
effective dates are moot.  Further, the purpose behind the notice 
requirements has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively in 
the processing of his claims, including the opportunity to 
present pertinent evidence.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in this 
case.  The RO has obtained the Veteran's service treatment and 
personnel records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
his July 2007 substantive appeal, the Veteran asserted that he 
was informed that his treatment records were destroyed in a fire.  
In October 2005, the RO submitted a request to the National 
Personnel Records Center (NPRC) for the Veteran's service 
treatment and personnel records.  In November 2005, NPRC mailed 
all of the Veteran's responsive records; there was no indication 
that any of the Veteran's records were lost, damaged, or 
destroyed.  In 1973, there was a fire at a St. Louis, Missouri, 
document repository; however, the Veteran's first period of 
military service did not begin until October 1985.  Thus, the 
Veteran's records were not in existence at the time of the fire.

In November 2005, the RO requested that the Veteran submit or 
identify evidence in support of his claims.  The RO specifically 
requested that the Veteran complete and submit a VA Form 21-0781, 
wherein he described his alleged inservice stressor(s).  The RO 
also specifically requested that the Veteran complete and submit 
a VA Form 21-4142, Authorization and Consent to Release 
Information, for each healthcare provider to enable the RO to 
obtain his treatment records.  To date, the Veteran has not 
submitted or identified any evidence in support of his claims; 
has not provided VA with a description of his asserted inservice 
stressor(s); and has not submitted any forms authorizing and 
consenting to the release of his treatment records.  While VA has 
a duty to assist the Veteran in obtaining information, there is a 
corresponding duty on the part of the Veteran to cooperate with 
VA in developing his claims.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) (noting that "[t]he duty to assist is not always 
a one-way street").  VA's duty must be understood as a duty to 
assist veterans in developing claims, rather than a duty on the 
part of VA to develop entire claims with the veteran performing a 
passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  
Based on a longitudinal review of the Veteran's claims file, 
there is no indication in the record that additional evidence 
relevant to the issues being decided herein is available and not 
part of the record.  See Pelegrini, 18 Vet. App. at 120.  

The Veteran was not afforded a VA examination with respect to the 
any of the claims at issue herein.  In disability compensation 
claims, VA must provide an examination when there is evidence of 
a current diagnosis or persistent and recurrent symptoms; this 
evidentiary requirement will be discussed in greater detail 
below.  The evidence of record must also "indicate" that a 
current disorder "may be associated" with a veteran's military 
service.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This evidentiary 
requirement is a low threshold.  McLendon, 20 Vet. App. at 83.  
The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus, but is too 
equivocal or lacking in specificity to support a decision on the 
merits; or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  Herein, 
the evidence of record does not demonstrate an association 
between the Veteran's military service and his alleged asthma, 
residuals of sunburn, a skin disorder, migraine headaches, or an 
acquired psychiatric disorder, to include PTSD, depression, and 
anxiety.  While the holding in McLendon established a low 
threshold, the holding makes clear that there is, in fact, a 
threshold that must be met.  The Board is cognizant that the 
Veteran claimed that these alleged disorders began during his 
active duty service.  However, his service treatment records did 
not demonstrate complaints or treatment; he has not submitted or 
identified any post-service treatment records; and has not 
provided any lay statements describing the symptoms he currently 
experiences or a continuity of symptoms since his military 
service for any of the claimed disorders.  The only evidence of 
record indicating an association between the claimed disorders 
and his military service are the Veteran's contentions.  The 
Board finds his contentions do not rise to the level of the 
"indication of an association" referred to in 38 U.S.C.A. 
§ 5103A or in McLendon.  See also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007).  Consequently, the Board finds that affording the 
Veteran a VA examination with respect to any of the claims at 
issue herein was not warranted.  McLendon, 20 Vet. App. at 83.

If a veteran's mere contentions, standing alone, were enough to 
satisfy the "indication of an association," then that element 
of 38 U.S.C.A. § 5103A is meaningless.  An interpretation of a 
statute that renders part of the statutory language superfluous 
is to be avoided.  See Splane v. West, 216 F.3d 1058, 1068-69 
(Fed. Cir. 2000) ["canons of construction require us to give 
effect to the clear language of statute and avoid rendering any 
portions meaningless or superfluous"].  It is clear to the Board 
that more than a mere contention is required.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination); (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error 
can be predicated on insufficiency of notice since its purpose 
had been served.").  

Historically, the Veteran served on active duty from October 1985 
to October 1989, from January to August 1990, and from January to 
May 1991.  In November 2005, he submitted claims of entitlement 
to service connection for asthma, residuals of sunburn, a skin 
disorder, migraine headaches, and an acquired psychiatric 
disorder, to include PTSD, depression, and anxiety.  After these 
claims were denied in February 2006, he perfected an appeal.  The 
claims have been certified to the Board for appellate review.

Service connection may be granted for disability due to a disease 
or injury that was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, 
the following must be shown: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).
A review of the Veteran's service treatment and personnel records 
did not demonstrate complaints of or treatment for asthma, 
sunburn, a skin disorder, migraine headaches, or an acquired 
psychiatric disorder, to include PTSD, depression, and anxiety, 
or symptoms related thereto.

The Veteran has not submitted or identified any medical evidence 
in support of his claims.  As discussed above, in November 2005, 
the RO requested that the Veteran submit or identify evidence in 
support of his claims; a description of his alleged inservice 
stressors; and forms authorizing and consenting to the release of 
his treatment records.  To date, the Veteran has not responded 
with any such information.  See Wood, 1 Vet. App. at 193; Turk, 
21 Vet. App. at 568.

In November 2005, the Veteran indicated that he believed that his 
asthma and sunburn began sometime in 1990; that a skin disorder 
began in June 1991; that migraine headaches began in April 1991; 
and that PTSD, depression, and anxiety began in November 1991.  
The Veteran also indicated that he received treatment for a skin 
rash and asthma from a "Dr. Freeze" located in Yukon, Oklahoma, 
but he did not provide a specific mailing address, dates of 
treatment, or authorization and consent to release his treatment 
records.  Moreover, the Veteran has not provided any information 
as to the names of medical professionals that treated him, dates 
of treatment, mailing addresses of where he received treatment, 
or authorization and consent to release his treatment records 
with respect to his alleged residuals of sunburn, migraine 
headaches, and an acquired psychiatric disorder, to include PTSD, 
depression, and anxiety.

In January 2007, he stated that he believed that "these 
conditions should be granted disability."  In July 2007, he 
asserted that the "problems [he has] were incurred while serving 
in Desert Storm," and that he was placed on medical profiles 
while "in country."  He asserted that he served in Saudi 
Arabia, Kuwait, and Iraq.

Lay evidence is competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim 
of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Lay evidence is competent and sufficient in certain 
instances related to medical matters.  Jandreau, 492 F.3d at 
1377.  Specifically, such instances include establishing a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition; (2) the layperson is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Id.  Similarly, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007); see also Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007) (certain disabilities are not conditions 
capable of lay diagnosis).

To the extent that the Veteran asserts that he has asthma, 
residuals of sunburn, a skin disorder, migraine headaches, or an 
acquired psychiatric disorder, to include PTSD, depression, and 
anxiety, the Board finds that as a layman his statements are not 
competent evidence on the diagnosis of a disorder.  Espiritu, 2 
Vet. App. at 494.  The evidence of record did not demonstrate 
that the Veteran possesses the ability, knowledge, or experience 
to provide competent diagnostic opinions.  Id.; Jandreau, 492 F. 
3d at 1377.  The evidence of record did not include a statement 
from the Veteran wherein he described the symptoms associated 
with any of the disorders at issue herein and, thus, there was no 
evidence of a later diagnosis that was supported by the Veteran's 
descriptions.  This is so because neither has the Veteran 
provided a description of his current symptoms nor has he 
submitted or identified evidence of current medical diagnoses.  
Moreover, the Veteran did not assert that he was reporting 
contemporaneous diagnoses rendered by a medical professional.  
Id.  Further, the Board finds that none of the claimed disorders 
is capable of lay observations because there is no indication 
that the disorders may be diagnosed by their "unique" or 
"readily identifiable" features.  Barr, 21 Vet. App. at 311.  
Besides, the Veteran has not indicated that any specific symptom 
was present, let alone a symptom that could be classified as 
"unique" or "readily identifiable."  Consequently, the 
Veteran's lay assertions of diagnoses are not competent evidence 
and, thus, cannot constitute evidence upon which to grant the 
claims for service connection.  Lathan v. Brown, 7 Vet. App. 359, 
365 (1995).

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current disability.  
"In the absence of proof of a present disability, there can be 
no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Absent competent evidence reflecting the current 
presence of the claimed disabilities, a basis upon which to 
establish service connection for asthma, residuals of sunburn, a 
skin disorder, migraine headaches, or an acquired psychiatric 
disorder, to include PTSD, depression, and anxiety, has not been 
presented and the claims must be denied.  

As there is no competent evidence demonstrating a current 
diagnosis of asthma, residuals of sunburn, a skin disorder, 
migraine headaches, or an acquired psychiatric disorder, to 
include PTSD, depression, and anxiety, the preponderance of the 
evidence is against the claims and the benefit-of-the-doubt rule 
does not apply.  Accordingly, service connection for asthma, 
residuals of sunburn, a skin disorder, migraine headaches, or an 
acquired psychiatric disorder, to include PTSD, depression, and 
anxiety, is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for asthma is denied.

Service connection for the residuals of sunburn is denied.

Service connection for a skin disorder is denied.

Service connection for migraine headaches is denied.

Service connection for posttraumatic stress disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


